Citation Nr: 1432585	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO. 09-42 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1963 to December 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In his November 2009 substantive appeal the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C. However, the Veteran subsequently cancelled his request for a hearing in September 2010 correspondence. As such, the Board finds that the Veteran's hearing request has been withdrawn.

The Board reopened the Veteran's claims for service connection for bilateral hearing loss and tinnitus and remanded the underlying merits of the claims in February 2012, and remanded the claim once more for further development in January 2014. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Bilateral hearing loss is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have manifested in service or within one year of the Veteran's discharge from service.

2. Tinnitus is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in March 2007, prior to the initial unfavorable adjudication in July 2007. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran's private audiological records have been associated with the claims file. 

The Veteran indicated he had received treatment at St. Marys' Hospital. In response to VA's attempt to obtain the records, the hospital indicated in April 2007 correspondence that they did not have any treatment records for the Veteran for the time period specified, thus indicated that further attempts to obtain the records would be futile. 38 C.F.R. § 3.159(c)(1). VA informed the Veteran in April 2007 of the records they attempted, the efforts made to obtain them, further actions VA was going to take, and that the Veteran was ultimately responsible for submitting the records. 38 C.F.R. § 3.159(e). Thus, VA made sufficient attempts to obtain the records. 38 C.F.R. §§ 3.159(c)(1), 3.159(e). In May 2007, the hospital ultimately did provide a medical record to VA. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in February 2012. The examination and the addenda are adequate as audiological testing was performed and as opinions were provided which are supported by rationale. Based on the foregoing, the Board finds the examination report and addenda to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claims for service connection for bilateral hearing loss and tinnitus. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Merits of the Claim

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For sensorineural hearing loss, as an organic disease of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

For the purposes of clarity, the Board will first address the issue of service connection for bilateral hearing loss, followed by tinnitus.

A. Bilateral Hearing Loss

The Veteran contends he is entitled to service connection for bilateral hearing loss. The evidence of record establishes that the Veteran has a current hearing loss disability for VA purposes. 38 C.F.R. § 3.385. Further, as a radio operator or operator interceptor, he worked under conditions in the radio room, including wearing headsets and listening to Morse code, which would have likely exposed him to excessive noise. The sole question for the Board, then, is whether a nexus exists between the current disability and in-service noise exposure.

Initially, the Board notes that the Veteran does not contend, and the medical evidence of record fails to show, that hearing loss first manifested within the first post service year or manifested during service to a sufficient degree to identify the disease. 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker, 708 F.3d 1331. Hearing acuity was normal at separation and the Veteran reported during his February 2012 VA examination that his hearing loss had its onset in 1976 at the earliest, approximately 11 years after separation, and the Veteran's service treatment records are silent for any complaints of hearing impairment or diagnoses of hearing loss. Therefore, presumptive service connection and service connection based on continuity of symptomatology are not applicable.

The Veteran has stated that his in-service noise exposure is what caused his current bilateral hearing loss. While the Veteran is competent to testify to lay observable facts, such as the onset or persistence of symptoms, he is not competent to opine as to a causal relationship between his in-service noise exposure and his bilateral hearing loss, as such a determination requires medical expertise. Jandreau, 492 F.3d at 1377. During his February 2012 VA examination, the Veteran clearly indicated that his hearing loss had its onset in 1976 or 1977, which was at least 11 years after his separation from service. He has not reported the onset of hearing problems in service.

The Veteran was provided with a VA audiological examination in February 2012, and addendum opinions were obtained in February 2012 and April 2012. During the examination, the Veteran reported that he first noticed hearing difficulties approximately in 1976 or 1977. The examiner noted the apparent threshold shifts in hearing during service, but noted that the shifts were not significant or indicative of worsening of hearing while in service. Finally, the examiner noted post-service noise exposure, including hunting, masonry work, concerts, lawn mower, leaf blower and weed eater.  The use of hearing protective devices was denied. The results of testing were consistent with noise exposure as well as other etiologies, such as age. Based on this information, including the Veteran's report of significant post-service occupational noise exposure, the VA examiner found that the Veteran's hearing loss was less likely than not related to his service. 

February 2014 and April 2014 addendum opinions were obtained, as the February 2012 examiner had not converted the Veterans in-service audiograms from ASA to ISO when rendering the opinion. The February 2014 and April 2014 reviewing audiologists, having taken into account the properly converted audiograms, confirmed and restated the February 2012 VA examiner's opinion, as the audiograms still showed the Veteran had normal hearing both upon entrance and upon exiting service with no significant decline in hearing thresholds. 

Private audiological treatment records reflect a current diagnosis of bilateral hearing loss, but do not contain an opinion concerning whether or not that bilateral hearing loss is causally related to the Veteran's military service. No other relevant treatment records, specifically audiological treatment records, have been associated with the claims file. 

Based on the competent and credible evidence of record, the Board finds that the preponderance of the evidence is against finding a nexus between the Veteran's bilateral hearing loss and his active duty military service. As the third element has not been met, direct service connection is not warranted. 38 C.F.R. § 3.303.

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is causally related to his service or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Tinnitus

Acoustic trauma in service as a radio operator or interceptor operator is established. Further, as the Veteran is competent to diagnose tinnitus, based on symptoms he may observe through his five senses as a layperson, a current disability is also established. Layno v. Brown, 6 Vet. App. 465 (1994); Barr, 21 Vet. App. at 309. Again, the question squarely before the Board regards a nexus between the two.

The Veteran has expressed the opinion that tinnitus is related to noise exposure in service. However, the Veteran reported that his tinnitus had its onset in 1976 or 1977, approximately 11 years after service. He is not, therefore, reporting an observed cause and effect relationship. Instead, he is applying reasoning and drawing conclusions regarding a delayed onset of disability which does require specialized medical knowledge or training he does not possess. Although lay persons are competent to provide opinions on some medical issues, a nexus for tinnitus many years removed from the alleged causative injury falls outside the realm of common knowledge of a lay person. See Jandreau, 492 F.3d at 1377 n.4; Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Service treatment records reveal no complaints of or treatment for tinnitus, and the February 2012 VA examiner opined that tinnitus was most likely related to the Veteran's bilateral hearing loss and less likely as not due to or caused by military noise exposure. The rationale was that the Veteran reported the onset of both hearing loss and tinnitus to have been approximately 11 years after military service and noise exposure is known to have an immediate effect on both hearing loss and tinnitus.  Moreover, the Veteran did not suffer significant threshold shifts during military service and his hearing loss was determined to be less likely due to or caused by military noise exposure. Given the negative service records and the fact that noise exposure generally has an immediate effect on hearing loss and tinnitus, the examiner opined that tinnitus was not likely related to service. The February 2014 and April 2014 reviewing audiologists confirmed the February 2012 VA examiner's opinion, indicating that the Veteran's tinnitus was less likely than not due to or caused by military noise exposure.

Private audiological records contain a diagnosis of tinnitus, but do not contain an opinion concerning the nature or etiology of the Veteran's tinnitus. No other audiological treatment records have been associated with the claims file. 

Based on the competent and credible evidence of record, the Board finds that the preponderance of the evidence is against finding a nexus between the Veteran's tinnitus and his active duty military service. As the third element has not been met, direct service connection is not warranted. 38 C.F.R. § 3.303.

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is causally related to his service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


